 Case 7:19-cr-00522 Document 215 Filed on 11/18/20 in TXSD Page 1 of 15
                                                                          1


1                  IN THE UNITED STATES DISTRICT COURT

2                   FOR THE SOUTHERN DISTRICT OF TEXAS

3                              MCALLEN DIVISION

4    UNITED STATES OF AMERICA           §     CASE NOS. 7:19-CR-522-1
                                        §               7:19-CR-522-3
5    VERSUS                             §               7:19-CR-522-4
                                        §     MCALLEN, TEXAS
6    RICARDO QUINTANILLA (1)            §     TUESDAY,
     ARTURO C. CUELLAR (3)              §     NOVEMBER 10, 2020
7    DANIEL GARCIA (4)                  §     9:11 A.M. TO 9:27 A.M.

8
                        MOTIONS HEARING (VIA VIDEO)
9
                   BEFORE THE HONORABLE MICAELA ALVAREZ
10                     UNITED STATES DISTRICT JUDGE

11

12        APPEARANCES:                        SEE NEXT PAGE

13        ELECTRONIC RECORDING OFFICER: XAVIER AVALOS

14        COURTROOM CLERK:                    MS. SANCHEZ

15

16

17

18

19

20                       TRANSCRIPTION SERVICE BY:

21                 JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                         935 Eldridge Road, #144
22                         Sugar Land, TX 77478
                               281-277-5325
23                     www.judicialtranscribers.com

24
          Proceedings recorded by electronic sound recording;
25           transcript produced by transcription service.




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:19-cr-00522 Document 215 Filed on 11/18/20 in TXSD Page 2 of 15
                                                                          2


1                          APPEARANCES VIA VIDEO:

2    FOR THE PLAINTIFF:                 US ATTORNEY'S OFFICE
                                        Roberto Lopez, Jr., Esq.
3                                       1701 W. Bus. Hwy. 83
                                        Suite 600
4                                       McAllen, TX 78501
                                        956-618-8010
5
                                        US DEPARTMENT OF JUSTICE
6                                       Peter M. Nothstein, Esq.
                                        Jessica C. Harvey, Esq.
7                                       1400 New York Avenue, NW
                                        12th Floor
8                                       Washington, DC 20005
                                        202-510-1549
9
                                        US DEPARTMENT OF JUSTICE
10                                      Marco A. Palmieri, Esq.
                                        1331 F Street NW, Ste. 300
11                                      Washington, DC 20004
                                        202-307-1475
12
     FOR THE DEFENDANT,
13   RICARDO QUINTANILLA:               PENA ALECZANDER
                                        Jaime Pena, Esq.
14                                      3900 N. 10th St., Ste. 1050
                                        McAllen, TX 78501
15                                      956-948-2221

16                                      LAW OFFICE OF ROBERT STEINDEL
                                        Robert L. Steindel, Esq.
17                                      3827 N. 10th St., Ste. 302
                                        McAllen, TX 78501-1745
18                                      956-800-1137

19   FOR THE DEFENDANT,
     ARTURO C. CUELLAR:                 ATTORNEY AT LAW
20                                      Carlos Garcia, Esq.
                                        1305 E. Griffin Pkwy.
21                                      Mission, TX 78572
                                        956-584-1448
22
     FOR THE DEFENDANT,
23   DANIEL J. GARCIA:                  LOONEY & CONRAD, PC
                                        Clay Conrad, Esq.
24                                      11767 Katy Fwy., Ste. 740
                                        Houston, TX 77079
25                                      281-597-8284




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:19-cr-00522 Document 215 Filed on 11/18/20 in TXSD Page 3 of 15
                                                                           3


1        MCALLEN, TEXAS; TUESDAY, NOVEMBER 10, 2020; 9:11 A.M.

2                THE COURT:     Okay.   Moving next then to Case

3    No. 19-522 as to Ricardo Quintanilla.

4                Can I get announcements?

5                MR. NOTHSTEIN:     Hi.   Good morning, Your Honor.

6    This is Peter Northstein from the Department of Justice.

7    Also on the call for the Department of Justice are Trial

8    Attorney Jessica Harvey as newly engaged counsel and Marco

9    Palmieri.

10               MR. LOPEZ:     Good morning, Your Honor.      Bob Lopez

11   on behalf of the Government.

12               THE COURT:     Okay.   For Mr. Quintanilla?

13               MR. PENA:     Jaime Pena and Robert Steindel for

14   Mr. Quintanilla and he is present with us, Your Honor.

15               THE COURT:     Thank you.

16               For Mr. Cuellar?

17               MR. GARCIA:     Good morning, Your Honor.      Carlos

18   Garcia on behalf of Mr. Cuellar.        My client is present here

19   at my office across from my conference room, Your Honor.

20               THE COURT:     All right.   Thank you.

21               And --

22               MR. GARCIA:     Yes, Your Honor.

23               THE COURT:     And for Mr. Garcia?

24               MR. CONRAD:     Clay Conrad here for Mr. Garcia and I

25   believe he is on his own Zoom account there.




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:19-cr-00522 Document 215 Filed on 11/18/20 in TXSD Page 4 of 15
                                                                            4


1                 THE COURT:       I do -- I do see him there.   Thank

2    you.

3                 Okay.    Okay.    I also believe that we may have some

4    media in attendance.        I will just remind the media that

5    there is no recording permitted whatsoever of the hearing

6    here.     Of course, you may take notes as copious as you wish,

7    but there is absolutely no recording of this hearing, so.

8                 So with that I will start.        I have two matters to

9    address.     The first is the motion to authorize the

10   deposition.     In that regard, I know that the Defendants are

11   opposed.

12                I will start out with the Government and ask from

13   the Government, by way of evidence, is -- well, actually I

14   guess I'll direct myself to the Defendants really.           Is there

15   factual dispute with what the Government presents in this

16   motion?

17                If there isn't, then we may not need to have any

18   kind of testimony, but if there's factual dispute, then we

19   need to address that.

20                So Mr. -- I guess I'll start with Mr. Pena.

21                MR. PENA:     Yes, Your Honor.     There's two points

22   that we have concern with.         The first one is the Government

23   hasn't made evidentiary shown with exceptional

24   circumstances.       They made some representations in their

25   motion, but they have not provided any evidence to satisfy




                          JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:19-cr-00522 Document 215 Filed on 11/18/20 in TXSD Page 5 of 15
                                                                          5


1    the offense as to the -- a specific necessity of this

2    deposition under Rule 15.

3               The second concern, which we can take up after the

4    Court makes that determination is -- if necessary, is the

5    manner and procedure that do the deposition and our concern

6    is that the deposition itself, I think is -- would be the

7    Defense would not be present with the witness.          I think they

8    intend to take the deposition via Zoom and that raises

9    constitutional concerns on our ability inherent

10   (indiscernible).

11              So those are the two issues that we raise for

12   Mr. Quintanilla's deposition.

13              THE COURT:    All right.    Thank you.

14              For Mr. Cuellar, Mr. Garcia?

15              MR. GARCIA:    Yes, Your Honor.      Obviously we do

16   have a concern with the -- as far as the factual dispute,

17   Your Honor.   We would ask for the Government, rather than

18   their assertions, to provide some sort of evidence for the

19   Court to consider.     And secondly, obviously, we do have a

20   Sixth Amendment confrontation issue as it relates under

21   Rule 15.   The Court is well aware of that there is a

22   confrontation issue with the Defendant's presence -- each

23   Defendant's presence.

24              And in the -- and able to confront and

25   cross-examine Mr. -- or the proposed witness, Your Honor.




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:19-cr-00522 Document 215 Filed on 11/18/20 in TXSD Page 6 of 15
                                                                          6


1                THE COURT:    And then Mr. Conrad for Mr. Garcia?

2                MR. CONRAD:    Judge, I would join what you've

3    already heard with the additional belief that if there is to

4    be a deposition, then it should be carried with trial and

5    conducted after opening statements have been made.

6                THE COURT:    Well, I think that last part would

7    defeat the Government's objective here, but let me put that

8    issue aside for just a moment.

9                Then in light of the fact that the Defendants do

10   raise the issue, as far as the -- in the motion itself

11   obviously we have what the Government contends to be the

12   factual concerns, but the motion itself, of course, if not

13   evidence.

14               So in that regard, I'll come back to you,

15   Mr. Nothstein and ask as far as what evidence you wish to

16   present to the Court to support this motion.

17               MR. NOTHSTEIN:    Your Honor, thank you very much.

18               First, I would say that we can supplement our

19   motion with an affidavit for further statements from the

20   witness or his counsel.      The situation is somewhat fluid in

21   developing in regard to witness's treatment, that they would

22   lead to a moment the Court would prefer that to figure out

23   exactly where he stands in treatment and what the Court's

24   treatment would be in the near future --

25               THE COURT:    Well, Mr. Nothstein, let me stop you




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:19-cr-00522 Document 215 Filed on 11/18/20 in TXSD Page 7 of 15
                                                                          7


1    for just a second.

2                 You know, this is a hearing on the motion itself.

3    As you well know, a motion is never evidence, even -- you

4    know, let's say for example if a Defendant here filed a

5    motion to suppress and in the motion itself, they laid out

6    grounds that were clearly such that the Court would -- if

7    everything there were true, would grant the motion.           I

8    wouldn't just grant it on the motion.        I have to have some

9    evidence, so do you have anything to present right now to

10   the Court by way of evidence?

11        (No audible response.)

12                THE COURT:   Nothing -- Mr. Nothstein is frozen on

13   my screen.

14                Mr. Lopez, do you know what the status of --

15                MR. LOPEZ:   Your Honor, sure.     If I may jump in

16   while those technical issues are resolves?

17                At this moment, Your Honor, we do not have

18   anything by way of evidence to present to the Court.

19   Partially is in relation to the medical treatment of that

20   particular witness, Your Honor, is still evolving.           That

21   also was something that we wanted to bring to the Court in

22   order to determine a deadline for when that deposition could

23   be taken.    Obviously the Government would want to do it as

24   soon as possible, but as it stands right now, even if the

25   Court were to permit the Government to do so, I don't




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:19-cr-00522 Document 215 Filed on 11/18/20 in TXSD Page 8 of 15
                                                                                8


1    believe the medical condition would allow us to proceed at

2    this moment.

3               THE COURT:    Well, but I can't -- again, this

4    motion is not verified.      I have no affidavit with this

5    motion.   I can't do anything.      This is obviously a big

6    hurdle here.    The Defendants rightfully raise a Sixth

7    Amendment confrontation clause.       I've got to have something

8    more than just a motion.      I can't understand why -- and that

9    was one of the reasons why when I set it for hearing, I

10   specifically asked and I confirmed with Ms. Sanchez, but I

11   specifically asked Ms. Sanchez to note on the hearing itself

12   that it was a motion hearing for this particular motion, not

13   simply as status conference, so that all parties would be on

14   notice that we were going to address this motion here.               You

15   can't just file a motion and then show up expecting for the

16   Court to rely on the allegations in the motion to grant it.

17   I've got to have something more than that, so.

18              MR. LOPEZ:    Yes, I understand that, Your Honor,

19   and I made attempts to contact the Defense Counsel since

20   last Wednesday.     Thursday, I learned that the condition has

21   in some respect has become better, in some respects has

22   become worse.     That particular, Your Honor, in terms of

23   getting him to sign an affidavit at this point in time -- at

24   least as I spoke on Thursday, was not really in that sort of

25   condition to proceed in that manner.




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
 Case 7:19-cr-00522 Document 215 Filed on 11/18/20 in TXSD Page 9 of 15
                                                                          9


1                 We learned some additional information yesterday

2    that has complicated those matters.        Some of it that perhaps

3    it would probably be better taken at the edge or at least

4    somewhat in a sealed conference, Your Honor, that have

5    complicated things somewhat.

6                 THE COURT:   Okay.   So for right now, in light of

7    the fact that the Government is not offering any evidence to

8    support its motion.

9                 And Mr. Nothstein, I don't know if we -- I can

10   come back to you for just a moment.        You froze and Mr. Lopez

11   picked up --

12                MR. NOTHSTEIN:   I am back on, Your Honor.       I

13   apologize.    My internet went out.

14                THE COURT:   But basically what I heard from

15   Mr. Lopez is that you have no evidence to offer the Court at

16   this time.    Like, he didn't say it in those words, but

17   that's the sum of it.     Do you agree?

18                MR. NOTHSTEIN:   Correct, Your Honor.      But as I

19   said, I mentioned what Mr. Lopez is saying, we must

20   follow-up, given that as you mentioned, you need more

21   developing information regarding the treatment, as well as

22   other extenuating circumstances.

23                We would ask the opportunity to supplement, Your

24   Honor.

25                THE COURT:   Well, okay.    I'm going to tell you the




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
Case 7:19-cr-00522 Document 215 Filed on 11/18/20 in TXSD Page 10 of 15
                                                                           10


1    same thing you heard me probably tell the attorneys before

2    the Government's attorney before you.

3                 You know, I hate wasting anybody's time.           I do not

4    like to waste my own time.         I specifically set this matter

5    for hearing today.       I made sure that the notice included

6    that this was going to be heard today.           You should always be

7    prepared for that.       If you have at the time of the hearing

8    changed your mind about proceeding, then that's how we

9    should start out and you haven't changed it, I know, but you

10   can't just show up without whatever it is that you need to

11   support your motion.

12                So based on the fact that at this time, the

13   Government has no evidence to offer in support of the

14   motion.   I'm denying it.        It is without prejudice.       You

15   decide you have what you need to move forward on it, I will

16   hear it again, but do not waste my time by showing up

17   unprepared for a hearing.

18                Okay.    The next matter the Court does take up then

19   is the motion for continuance in that regard.              I agree with

20   counsel that, you know, this is a case that is going to be

21   complicated to begin with.         We have three Defendants and a

22   lot of, I think, evidentiary issues that will need to be

23   addressed.    It is not one that -- that are some cases right

24   now that are very simple.         One defendant cases that we may

25   be able to hear with a jury.         We have extended our Order.




                          JUDICIAL TRANSCRIBERS OF TEXAS, LLC
Case 7:19-cr-00522 Document 215 Filed on 11/18/20 in TXSD Page 11 of 15
                                                                          11


1               I think Mr. Garcia noted that we have extended our

2    Order right now for no jury trials through the end of the

3    year, but on a case-by-case basis we have sort of given each

4    one of us District Judges the ability to set one, but this

5    is not one that I think could be set safely before the end

6    of the year, and quite frankly I'm not sure exactly when we

7    could set it.   I don't think it'll be anything earlier than

8    some time in the spring, maybe, of next year.          But I'll hear

9    from counsel in that regard to see what their thoughts are.

10              I would like to believe that come January or

11   February, things are going to be much better, but every

12   month when I've said that, they don't get better and quite

13   frankly right now they seem to be getting worse.

14              So I'll hear from counsel as far as what your

15   thoughts are and I'll start with you, Mr. Garcia, since this

16   is your motion -- although I know it's a joint motion, but

17   I'll start with you, Mr. Garcia -- what your thoughts are as

18   far as what you would consider to be more likely time period

19   for us proceeding here.

20              MR. GARCIA:    Thank you, Your Honor.       If I may,

21   respectfully I'll ask the Court to consider a status hearing

22   for us sometime in January to set the appropriate trial

23   date.   I do believe that it is too early for us to make a

24   determination based on -- especially along the border with

25   the virus cases that have popped up in the El Paso area and




                      JUDICIAL TRANSCRIBERS OF TEXAS, LLC
Case 7:19-cr-00522 Document 215 Filed on 11/18/20 in TXSD Page 12 of 15
                                                                          12


1    where we are going into the winter months.

2               I'm not a doctor, Judge, but I can read the news

3    and I do know that we had a spike in cases throughout the

4    country.   I would respectfully ask the Court to set the case

5    sometime in Mid-January, perhaps, for a status and then set

6    a trial date at that point.

7               THE COURT:    Okay.   All right.    Then I'll turn to

8    you, Mr. Pena.    What are your thoughts here?

9               MR. PENA:     I concur with Mr. Garcia.      I would

10   articulate I think the status in January and a setting in

11   later months would be appropriate, Your Honor.

12              THE COURT:    All right.    Mr. Conrad, on your part?

13              MR. CONRAD:    Yes, Your Honor.     Mr. Garcia will be

14   retaining new trial counsel.       I was hired to take care of

15   pretrial issues, preliminary issues.        He will be hiring new

16   trial counsel (indiscernible) --

17              THE COURT:    In addition to you, Mr. Conrad, or --

18              MR. CONRAD:     -- a short time to get up to speed.

19              THE COURT:    Mr. Conrad, you're saying in addition

20   to you?

21              MR. CONRAD:    Yes.

22              THE COURT:    Okay.   So, so long as we don't have to

23   start over completely with Mr. Garcia, okay?

24              MR. CONRAD:    No.    But he would -- I am not a trial

25   lawyer, so he will need someone who can fulfill that role




                      JUDICIAL TRANSCRIBERS OF TEXAS, LLC
Case 7:19-cr-00522 Document 215 Filed on 11/18/20 in TXSD Page 13 of 15
                                                                          13


1    for him.   That person will need to get up-to-speed and that

2    will take some time -- I'm not saying it's going to take

3    months or years, but it's -- that hasn't occurred yet, so I

4    can't tell you how long it will take.

5               So I can believe that a status conference in

6    January makes sense.      There should be someone else on the

7    ground by that time.      And he should be able to let the Court

8    know how much time he believes it's going to take him to get

9    up-to-speed.

10              THE COURT:     Well, in that regard, I'll direct

11   myself to both you and Mr. Garcia, since Mr. Garcia is on,

12   as well, and that is that I would move urgently on that,

13   Mr. Garcia, because otherwise Mr. Conrad may have to become

14   a trial lawyer.     I think there's enough time between now and

15   whenever I set the case for that lawyer to dedicate himself

16   to coming up-to-speed on this case.

17              So I would urge you to act with haste there.

18              Okay.    So let me turn to the Government as far as

19   what your thoughts are on a setting a status conference and

20   I'm inclined to agree there, but what are your thoughts,

21   Mr. Nothstein and Mr. Lopez?

22              MR. NOTHSTEIN:      Your Honor, you know, we've lead

23   to this case as soon as possible and safely a status hearing

24   in January makes sense, Your Honor, at that time.

25              THE COURT:     All right.    Okay.    So I think we have




                        JUDICIAL TRANSCRIBERS OF TEXAS, LLC
Case 7:19-cr-00522 Document 215 Filed on 11/18/20 in TXSD Page 14 of 15
                                                                           14


1    -- so we do have consensus.      That does make it easier.       The

2    Court believes that is a good course to proceed because

3    we've hopefully will have a better idea in January what

4    things are looking like so what we can give this case a firm

5    trial setting date that everybody can work towards then.

6              So Ms. Sanchez, would the week of the 18th work

7    well?

8              THE CLERK:     Yes, Judge.    Just not Monday.

9              THE COURT:     Not Monday, okay.

10             Do you have a recommendation?

11             THE CLERK:     Thursday at 10:00.

12             THE COURT:     Thursday?

13             THE CLERK:     (indiscernible) the 22nd or in the

14   afternoon?

15             THE COURT:     The 20 --

16             THE CLERK:     That's the 21st.

17             THE COURT:     The 21st, okay.

18             Let's say then January the 21st at 10:00 a.m.              And

19   so right now I can't tell you if it's going to be a virtual

20   hearing or an in-person hearing.       I think now that we have

21   started to do virtual hearings, that they are probably going

22   to become part of our practice, even though I'm not

23   necessarily in favor of them, but I do think it's strictly a

24   matter of scheduling the trial and anybody wants to appear

25   virtually, even if we are having in-person hearings, the




                      JUDICIAL TRANSCRIBERS OF TEXAS, LLC
Case 7:19-cr-00522 Document 215 Filed on 11/18/20 in TXSD Page 15 of 15
                                                                          15


1    Court may permit that, but for right now, the schedule is

2    for January the 21st at 10:00 a.m.

3                 As we get closer to that date, I will let you know

4    whether it is going to be in-person or virtual.

5                 Okay.    Is there anything else at this time?

6                 MR. GARCIA:     Not for Mr. Cuellar, Your Honor.

7    Thank you.

8                 THE COURT:     All right.    Okay.    Then if there's

9    nothing else from anybody, you are each excused then.            Thank

10   you.

11          (The parties thank the Court.)

12          (Proceedings adjourned at 9:27 a.m.)

13                                    * * * * *

14                 I certify that the foregoing is a correct

15   transcript to the best of my ability produced from the

16   electronic sound recording of the proceedings in the above-

17   entitled matter.

18   /S/ MARY D. HENRY
19   CERTIFIED BY THE AMERICAN ASSOCIATION OF

20   ELECTRONIC REPORTERS AND TRANSCRIBERS, CET**337

21   JUDICIAL TRANSCRIBERS OF TEXAS, LLC

22   JTT TRANSCRIPT #62972

23   DATE FILED:    NOVEMBER 18, 2020

24

25




                          JUDICIAL TRANSCRIBERS OF TEXAS, LLC
